Citation Nr: 0805679	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  02-03 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected hypertension, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an effective date prior to March 20, 2000 
for the grant of service connection for hypertension.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to March 
1969.  The veteran had unverified service between January 
1963 and January 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2000 and March 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in June 2007; a transcript is 
of record.  At his travel Board hearing, the veteran's 
representative notified the undersigned Veterans Law Judge 
that the veteran was withdrawing his claim for an increased 
rating for his service-connected diabetes mellitus.  That 
issue, therefore, is no longer before the Board.  38 C.F.R. 
§ 20.204 (2007).

The claim of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence fails to show that on any 
occasion throughout the course of this appeal that the 
veteran's systolic pressure readings were reported to be in 
excess of 200 or that his diastolic pressure readings were 
reported to be in excess of 110.  

3.  The veteran's claim that became the basis of the grant of 
service connection for hypertension was received on March 20, 
2000.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for service-connected hypertension have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7101 
(2007).  

2.  The criteria for an effective date prior to March 20, 
2000 for the grant of service connection for hypertension 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, No. 05-
0355, (U.S. Vet. App. January 30, 2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6. 

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in October 2005, the 
RO advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  This included notice as to what was necessary to 
establish entitlement to service connection and for an 
increased rating for a service-connected disability.  With 
respect to the increased rating claim, the RO informed the 
veteran that to establish entitlement, the evidence needed to 
show that the service-connected condition has gotten worse.  

In the October 2005 correspondence the RO also advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also specifically requested that the veteran send any 
evidence in his possession that pertained to the claim.  The 
veteran failed to respond to this notice.  

It does not appear that the veteran has been provided with 
fully compliant notice as it pertains to his increased rating 
claim, but the Board finds that any deficiencies have 
resulted in no prejudice and that a decision on the merits is 
appropriate at this time.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007) (holding that VA must demonstrate that a 
VCAA notice error was not prejudicial to the appellant).  
Here, the veteran's service-connected hypertension is rated 
pursuant to Diagnostic Code 7101.  38 C.F.R. § 4.10, 
Diagnostic Code 7101 (2007).  Under that code, the sole 
criteria for consideration consists of diastolic and systolic 
blood pressure readings.  Throughout the course of this 
appeal, the veteran has submitted numerous statements in 
which he alleged that his hypertension was more severe than 
currently rated.  In a statement dated in July 2006, the 
veteran alleged that his hypertension was "severe."  In 
support of this assertion, the veteran included copies of 
VAMC progress notes pertaining to treatment for his 
hypertension dated in May 2001, September 2002, February 
2003, April 2004, November 2004, January 2006, and March 
2006.  In each of these, the veteran highlighted his 
diastolic and systolic blood pressure readings taken on those 
days.  Thus, the veteran demonstrated actual knowledge of the 
link between blood pressure readings and the severity of his 
service-connected hypertension.  Such knowledge cures any 
timing or content defects of the notice as it pertains to the 
veteran's increased rating claim.   

The RO provided additional notice in correspondence dated in 
August 2007.  In that document the RO informed the veteran 
that when service connection is granted, a disability rating 
and effective date of the award is assigned.  The RO also 
explained how the disability rating and effective date are 
determined.  The Board finds that in issuing this letter, the 
RO has satisfied the requirements of Dingess/Hartman.  
Although this notice was not provided prior to the initial 
AOJ decision on appeal, the veteran has had opportunity to 
respond to this notice.  To date, the veteran has submitted 
no such response.  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records, VA Medical Center (VAMC) treatment records, 
and all private medical records that the veteran requested.  
The veteran was provided with a VA examination for his 
hypertension claim in April 2005.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal and no further development is required to comply 
with the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.

Increased Rating for Hypertension

The veteran's service-connected hypertension is currently 
evaluated as 10 percent disabling.  The ratings criteria for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) are found in Diagnostic Code 7101.  
Under that code, a 20 percent evaluation is assigned for 
hypertensive vascular disease with diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more, 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2007).

At his travel Board hearing, the veteran, through his 
representative, asserted that he is entitled to a higher 
rating for his hypertension because he needed to take three 
medications for it, yet it remained uncontrolled.  

The competent medical evidence consists of treatment records 
from the San Juan
VAMC, dated from February 2000 to September 2006, and a VA 
examination
report, dated in April 2005.  Those records included blood 
pressure readings taken
on more than two dozen occasions.  According to those 
records, the veteran's
systolic pressures ranged from a low of 114 to a high of 197.  
Diastolic pressures
during the same period ranged from a low of 69 to a high of 
97.  The VA
examination report included 3 blood pressure readings from 
the same day: 140/86
(systolic/diastolic); 150/84, and 148/90. 

Based on this competent medical evidence, the Board finds no 
basis to grant a 20 percent rating for the veteran's service-
connected hypertension.  At no time during the course of this 
appeal was either diastolic pressure reported to be 110 or 
more, or systolic pressure 200 or more.  In the absence of 
such readings on at least one occasion during more than a 6 
year period, it cannot be said that blood pressure either 
diastolic or systolic pressures are "predominantly" 110 or 
more or 200 or more respectively.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007).  Although in the VA examination 
report Dr. J.C. confirmed that the veteran takes, or has 
taken, as many as three medications for his hypertension, the 
ratings criteria simply do not take this into account.      

Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected hypertension causes 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Moreover, the veteran has not raised 
such an issue.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 
4.1 (2007).  In the instant case, to the extent that the 
veteran's service-connected hypertension interferes with his 
employability, the currently assigned rating adequately 
contemplates such interference, and there is no evidentiary 
basis in the record for higher ratings on an extraschedular 
basis.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2007) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

Earlier Effective Date

The effective date for an award of service connection and 
disability compensation, based on an original claim, a claim 
reopened after final disallowance, or a claim for an increase 
is the day following the date of discharge or the date 
entitlement arose if the claim is received within one year 
from such discharge; otherwise, the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. 
§ 5110(a), (b) (2002); 38 C.F.R. § 3.400 (b)(2) (2007). 
 
A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Any communication or 
action indicating an intent to apply for VA benefits may be 
considered an informal claim.  38 C.F.R. § 3.155.  Under 38 
C.F.R. § 3.155(a) (2007), a communication or action by a 
claimant, indicating intent to apply for one or more benefits 
under the laws administered by VA, may be considered an 
informal claim.  But such an informal claim must identify the 
benefit sought - VA's duty to adjudicate all claims 
reasonably raised does not require VA to anticipate a claim 
for a particular benefit 
where no intention to raise it was expressed.  38 C.F.R. § 
3.155 (2007); Brannon v. West, 12 Vet. App. 32, 35 (1998).  
See Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (holding 
that, while the Board must interpret a veteran's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the veteran).  

The veteran filed a claim for service connection for 
hypertension in February 1974.  The New York, New York RO 
denied that claim in a rating decision dated in June 1974, 
and confirmed the denial in a rating decision, dated in July 
1974.  The veteran failed to appeal either decision and they 
became final.  38 U.S.C.A. § 4005(c) (West 1970); 38 C.F.R. 
§§ 3.104, 19.118, 9.153 (1973).  

VA received no other communications from the veteran 
regarding a hypertension service connection claim until March 
20, 2000, when he filed a service connection claim for high 
blood pressure with the San Juan, Puerto Rico RO.  
Subsequently, the RO obtained a rating board consultation, 
dated in March 2002, in which Dr. M.P. determined that the 
veteran's diastolic blood pressures recorded in service 
showed that he had hypertension at that time.  Based on this 
evidence, the RO granted service connection, effective March 
20, 2000.

The Board finds no basis for an effective date prior to March 
20, 2000 for the grant of service connection for 
hypertension.  Here, although the veteran had previously 
filed a service connection claim for hypertension, that 
decision became final when the veteran failed to appeal 
during the applicable presumptive period.  The Board is 
precluded from adjudicating claims for earlier effective 
dates of final decisions.  See Rudd v. Nicholson, 20 Vet. 
App. 296, 300 (2006) (rejecting a "freestanding claim" 
theory for earlier effective dates of final decisions and 
holding that such a theory vitiates the rule of finality).  
The timing of that claim, therefore, has no bearing on this 
appeal.  The claim that is relevant to this appeal was not 
filed until March 20, 2000.  This date is later than the date 
entitlement arose (per the March 2002 Rating Board Medical 
Consultation) because the RO based its decision to grant 
service connection on the veteran's service medical records, 
which were dated prior to March 20, 2000.   

The Board concludes that because the receipt of his claim was 
after the date entitlement arose, the proper effective date 
of the grant of service connection for hypertension is the 
date of receipt of his claim.  See 38 C.F.R. § 3.400(b)(2)(i) 
(2007).  




ORDER

An initial rating in excess of 10 percent for hypertension is 
denied.

Entitlement to an effective date prior to March 20, 2000 for 
the grant of service connection for hypertension is denied.  


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2007).  Here, the 
veteran has provided VA with virtually no statements 
detailing his alleged in-service stressors.  It does not 
appear, however, that the RO requested such information from 
the veteran.  In a letter dated in October 2005, the RO 
notified the veteran as to what the evidence needed to show 
to establish entitlement to service connection for PTSD, 
including that the requirement of credible supporting 
evidence that a claimed in-service stressor occurred.  
Although the RO notified the veteran of these elements, the 
RO did not request any information from the veteran, for 
example, by providing him with a PTSD questionnaire.  In 
light of VA's statutory duty to notify assist the veteran in 
developing a claim, the AOJ should request from the veteran 
as much detailed information as possible so that VA can 
attempt to verify the claimed stressors on the veteran's 
behalf.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).    

The record also fails to show that the RO has obtained any 
unit records from the National Personnel Records Center 
(NPRC) in an attempt to verify any of the veteran's claimed 
stressors.  Pursuant to VA's statutory duty to assist, the 
AOJ should obtain these records.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the veteran's 
unit records from the NPRC, as well as any 
other personnel records not already 
contained within the claims file.

2.  The AOJ should contact the veteran in 
writing and request that he submit 
specific information concerning any 
claimed stressors.  In particular, the 
veteran should provide specific details of 
the "who, what, when and where" 
concerning his claimed stressors, to 
include names, dates, and locations 
involved.  The veteran should be advised 
this information is vitally necessary to 
obtain supportive evidence of the 
stressful events he claims occurred in 
service, and that he needs to be as 
specific as possible for VA to be able to 
conduct and an adequate search.  The 
veteran's response should be associated 
with his claims folder.  If the veteran 
does not respond, this should be 
documented in the claims folder.  

3.  Then, the RO should make an attempt to 
verify all claimed stressors. The RO 
should prepare a letter asking the proper 
authorities to provide any available 
information which might corroborate the 
veteran's alleged in- service stressors, 
by providing a description of alleged 
stressors identified by the veteran.  The 
RO should provide copies of personnel 
records showing service dates, duties, and 
units of assignment.

4.  If and only if the RO is able to 
corroborate any of the veteran's claimed 
stressors then the veteran should be 
provided a psychiatric examination.  If an 
examination is ordered, the RO should 
prepare a report detailing the nature of 
any stressor which has been verified by 
the appropriate authorities.  This report 
is then to be added to the claims folder.  
The claims folder should be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  Any further indicated 
special studies, including psychological 
studies, should be accomplished.  The 
examiner should conduct the examination 
with consideration of the current criteria 
for PTSD.

The psychiatric examiner should review the 
record, examine the veteran, and provide 
an opinion as to whether any of the 
verified stressors are sufficient to 
produce PTSD and whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that the veteran has 
PTSD related to a stressor which the RO 
has identified as corroborated.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  Specifically, the Board 
requests that, if a diagnosis of PTSD is 
appropriate, the examiner should specify 
(1) each stressor that was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and 
(3) whether there is a link between the 
current symptomatology and one or more of 
the verified in-service stressors.

Alternatively, if PTSD is not found on 
examination, the examiner must delineate 
all diagnoses reached to account for the 
veteran's psychiatric symptomatology.  The 
examiner must also express an opinion as 
to whether any psychiatric disorder(s) 
found on examination is/are related to 
service on the basis of direct service 
incurrence, or if pre-existing service, 
was/were aggravated by the veteran's 
period of service.

5.  Thereafter, the veteran's claim of 
entitlement to service connection for PTSD 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


